     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 1 of 10 Page ID #:1


 1   Babak Hashemi, Esq. (State Bar No. 263494)
     LAW OFFICES OF BABAK HASHEMI, ESQ
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Tel: (949) 464-8529
 4   Fax: (949) 259-4548
 5   BabakHashemiLaw@gmail.com

 6
     Attorney for Plaintiff: JAMES RUTHERFORD

 7

 8
                           UNITED STATES DISTRICT COURT

 9
                         CENTRAL DISTRICT OF CALIFORNIA

10

11   JAMES RUTHERFORD, an                   Case No.
     individual,                            Complaint For Damages And
12               Plaintiff,                 Injunctive Relief For:
13   v.
14                                           1. VIOLATIONS OF THE
     BLM VICTORVILLE A                          AMERICANS WITH DISABILITIES
15   CALIFORNIA LIMITED                         ACT OF 1990, 42 U.S.C. §12181 et
     PARTNERSHIP, a California                  seq. as amended by the ADA
16   limited partnership; and DOES 1-10,        Amendments Act of 2008 (P.L. 110-
17   inclusive,                                 325).
18
                    Defendants.              2. VIOLATIONS OF THE UNRUH
19                                              CIVIL RIGHTS ACT, CALIFORNIA
20                                              CIVIL CODE § 51 et seq.
21

22         Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of

23   Defendants BLM VICTORVILLE A CALIFORNIA LIMITED PARTNERSHIP, a

24   California limited partnership; and Does 1-10 (“Defendants”) and alleges as

25   follows:

26                                         PARTIES

27   1.    Plaintiff is an adult California resident.   Plaintiff’s musculoskeletal and

28   neurological systems are impaired such that Plaintiff is substantially limited in

                                             1
                                        COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 2 of 10 Page ID #:2


 1   performing one or more major life activities, including but not limited to: walking,
 2   standing, ambulating, sitting, in addition to twisting, turning, and grasping objects.
 3   As a result of these disabilities, Plaintiff relies upon manually powered mobility
 4   aids, including a cane, Rollator walker and a wheelchair, to ambulate. Plaintiff
 5   qualifies as a member of a protected class under the Americans with Disabilities
 6   Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of 2008 (P.L.
 7   110-325) (“ADA”) and the regulations implementing the ADA set forth at 28
 8   C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility and
 9   prior to instituting this action, Plaintiff suffered from a “qualified disability” under
10   the ADA, including those set forth in this paragraph. Plaintiff is also the holder of
11   a Disabled Person Parking Placard.
12   2.    Plaintiff is informed and believes and thereon alleges that Defendant BLM
13   VICTORVILLE A CALIFORNIA LIMITED PARTNERSHIP, a California
14   limited partnership owned the property located at 14794 LaPaz Drive, Victorville,
15   California 92392 (“Subject Property”) where IHOP Store #931 (“Business”) is
16   located on April 4, 2019 and continues to do so currently.
17   3.    Plaintiff does not know the true name of Defendants, its business capacity,
18   its ownership connection to the Subject Property serving IHOP #931 (“Business”),
19   or its relative responsibilities in causing the access violations herein complained of.
20   Plaintiff is informed and believes that each of the Defendants herein, including
21   Does 1 through 10, inclusive, is responsible in some capacity for the events herein
22   alleged, or is a necessary party for obtaining appropriate relief. Plaintiff will seek
23   leave to amend when the true names, capacities, connections, and responsibilities
24   of the Defendants and Does 1 through 10, inclusive, are ascertained.
25                              JURISDICTION AND VENUE
26   4.    This Court has subject matter jurisdiction over this action pursuant to
27   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
28   5.    This court has supplemental jurisdiction over Plaintiff’s non-federal claims
                                                2
                                           COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 3 of 10 Page ID #:3


 1   pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 2   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 3   federal ADA claims in that they have the same nucleus of operative facts and
 4   arising out of the same transactions, they form part of the same case or controversy
 5   under Article III of the United States Constitution.
 6   6.       Venue is proper in this court pursuant to 28 U.S.C. §1391 because the real
 7   property which is the subject of this action is located in this district and because
 8   Plaintiff's causes of action arose in this district.
 9                                         FACTUAL ALLEGATIONS
10   7.       On or about April 4, 2019 Plaintiff visited the Business for the dual purpose
11   of purchasing menu items and to confirm that this public place of accommodation
12   is accessible to persons with disabilities within the meaning federal and state law.
13   8.       The Business is a facility open to the public, a place of public
14   accommodation, and a business establishment.
15   9.       Parking spaces are one of the facilities, privileges and advantages reserved
16   by Defendant(s) to persons at the property serving the Business.
17   10.      Unfortunately, although parking was one of the facilities reserved for
18   patrons, there were barriers for persons with disabilities that cause the identified
19   facilities to fail as to compliance with the Americans with Disability Act
20   Accessibility Guidelines (“ADAAG”) on or around April 4, 2019, or at any time
21   thereafter up to and including, the date of the filing of this complaint.
22   11.      The Subject Property and Business lack architectural barrier free facilities
23   for patrons with disabilities, causing Plaintiff to encounter the following barriers at
24   the Business and Subject Property: (1) no ADASAD compliant accessible or van
25   accessible parking signage in violation of Section 502.6; (2) the curb ramp
26   providing access to the main entrance projected into the access aisle(s) serving the
27   parking space, in violation of Section 406.51; (3) the slope of the curb-ramp flares
28   1
      curb ramps and the flared sides of curb ramps shall be located so that they do not project into vehicular traffic lanes,
     parking spaces, or parking access aisles.
                                                               3
                                                         COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 4 of 10 Page ID #:4


 1   at the curb-ramp connecting the accessible parking spaces to the accessible route
 2   exceeds 30% in violation of Section 406.32; (4) there is no accessible route
 3   connecting the parking to the main entrance or elements within the facility as
 4   required by Section 206.2.23
 5   12.      Subject to the reservation of rights to assert further violations of law after a
 6   site inspection found infra, Plaintiff asserts there are additional ADA violations
 7   which affect him personally.
 8   13.      Plaintiff is informed and believes and thereon alleges that, currently, there
 9   are no compliant, accessible facilities designed, reserved and available to persons
10   with disabilities at the Business in addition to that alleged, supra.
11   14.      Plaintiff is informed and believes and thereon alleges that Defendants had no
12   policy or plan in place to ensure that compliant accessible parking and other
13   compliant facilities, as alleged above, were available and maintained for persons
14   with disabilities prior to April 4, 2019.
15   15.      Plaintiff is informed and believes and thereon alleges Defendants have no
16   policy or plan in place to ensure maintenance of compliant accessible parking and
17   other compliant facilities, as alleged herein, are available and maintained for
18   persons with disabilities and remain compliant on an ongoing basis.
19   16.      Plaintiff personally encountered the alleged barriers at the Business and
20   Property. The presence of these barriers related to Plaintiff’s disability denied
21   Plaintiff his right to enjoy accessible conditions at public place of accommodation
22   and invades legally cognizable interests created under the ADA.
23   17.      The conditions identified supra, in paragraph 13 are necessarily related to
24   Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
25   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is
26   2
       This section requires that the slope not exceed 10%; parking spaces and access aisles serving them shall comply with
     302 (access aisles shall be at the same level as the parking spaces they serve, and changes in level are not permitted).
27   3
       This section requires that at least one accessible route shall connect accessible buildings, accessible facilities,
     accessible elements, and accessible spaces that are on the same site; and, at least one accessible route shall be provided
28   within the site from accessible parking spaces and accessible passenger loading zones, public streets and sidewalks,
     and public transportation stops to the accessible building or facility entrance they serve per Section 206.2.1.
                                                                4
                                                         COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 5 of 10 Page ID #:5


 1   the holder of a disabled parking placard and utilizes accessible parking; and
 2   because the enumerated conditions relate to the use of the accessible parking, relate
 3   to the slope and condition of the accessible parking and accessible path, and relate
 4   to the safety of the accessible path to the accessible entrance. Plaintiff encountered
 5   each condition and experienced unnecessary difficulty and/or risk in doing so.
 6   18.        As an individual with a mobility disability who at times is dependent upon
 7   various mobility devices, Plaintiff has a keen interest in whether public
 8   accommodations have architectural barriers that impede full accessibility to those
 9   accommodations by individuals with mobility impairments.
10   19.        Plaintiff’s ability to fully and equally enjoy the Property was interfered with
11   as a result of Defendants’ non-compliance with the ADA.
12   20.        Plaintiff also travels frequently with his disabled fiancé, a quadriplegic who
13   requires a wheelchair to ambulate. When she travels via automobile she utilizes a
14   van with a wheelchair ramp and requires van accessible parking. When they travel
15   together, Plaintiff drives the wheelchair accessible van4.
16   21.          Plaintiff and his fiancé frequently travel together and visit public
17   accommodations as a couple. Here, the inaccessible conditions at the Business and
18   Property prevent Plaintiff from accessing the Business and Property with his fiancé
19   because of his association with her due to her disability.
20   22.        Plaintiff assists and accompanies his fiancé when they travel together in her
21   wheelchair accessible van, including driving the van, and experiences frustration,
22   emotional distress, physical exhaustion, and discrimination when forced to assist
23   her to navigate and/or overcome physical access barriers.                               These injuries are
24   specific to Plaintiff’s independent right to access the Business and Property with
25   his fiancé. The physical access barriers at the Business and Property deny Plaintiff
26   his independent right to full and equal access to the Business and Property because
27   of his association with his fiancé, a person with a mobility disability.
28
     4
         During the June 15, 2019 visit, Plaintiff was accompanied by his disabled fiancé.
                                                                 5
                                                           COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 6 of 10 Page ID #:6


 1   23.      Upon being informed that this public place of accommodation has become
 2   fully and equally accessible, he will return within 45 days as a “tester” for the
 3   purpose of confirming its accessibility.5
 4   24.      Until such time, Plaintiff is being deterred from patronizing the Business.
 5   25.      As a result of his difficulty, humiliation, and frustration because of the
 6   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
 7   the Business or Property. However, Plaintiff would also like to return to the
 8   location given its close proximity to an area he frequents from time to time.
 9   26.      The Defendants have failed to maintain in working and useable conditions
10   those features required to provide ready access to persons with disabilities.
11   27.      The violations identified above are easily removed without much difficulty
12   or expense. They are the types of barriers identified by the Department of Justice
13   as presumably readily achievable to remove and, in fact, these barriers are readily
14   achievable to remove. Moreover, Plaintiff is informed and believes there are
15   numerous alternative accommodations that could be made to provide a greater
16   level of access if complete removal were not achievable.
17   28.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
18   alleges, on information and belief, that there are other violations and barriers in the
19   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
20   proper notice regarding the scope of this lawsuit, once he conducts a site
21   inspection. However, the Defendants are on notice that Plaintiff seeks to have all
22   barriers related to their disabilities remedied.6
23   29.      Without injunctive relief, Plaintiff will continue to be unable to fully and
24   equally enjoy access to Defendants’ facilities in violation of Plaintiff’s rights under
25   the ADA.
26

27   5
      Civil Rights Educ. and Enforcement Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
     6
      See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, he can
28   sue to have all barriers that relate to his disability removed regardless of whether he personally encountered them).
                                                               6
                                                         COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 7 of 10 Page ID #:7


 1                                       FIRST CLAIM
 2    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                        (P.L. 110-325)
 5   30.   Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this cause of action as though fully set forth herein.
 8   31.   Under the ADA, it is an act of discrimination to fail to ensure that the
 9   privileges, advantages, accommodations, facilities, goods, and services of any
10   place of public accommodation are offered on a full and equal basis by anyone
11   who owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
12   12182(a). Discrimination is defined, inter alia, as follows:
13                a.     A failure to make reasonable modifications in policies, practices,
14                       or procedures, when such modifications are necessary to afford
15                       goods, services, facilities, privileges, advantages, or
16                       accommodations to individuals with disabilities, unless the
17                       accommodation would work a fundamental alteration of those
18                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                b.     A failure to remove architectural barriers where such removal is
20                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
22                       Appendix "D".
23                c.     A failure to make alterations in such a manner that, to the
24                       maximum extent feasible, the altered portions of the facility are
25                       readily accessible to and usable by individuals with disabilities,
26                       including individuals who use wheelchairs, or to ensure that, to
27                       the maximum extent feasible, the path of travel to the altered area
28                       and the bathrooms, telephones, and drinking fountains serving
                                                 7
                                            COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 8 of 10 Page ID #:8


 1                       the area, are readily accessible to and usable by individuals with
 2                       disabilities. 42 U.S.C. § 12183(a)(2).
 3   32.   The ADA also prohibits associational discrimination where any person is
 4   excluded or denied equal goods, goods, services, facilities, privileges, advantages,
 5   accommodations, or other opportunities because of the disability of an individual
 6   with whom they associate. 42 U.S.C. § 12182(b)(1)(E).
 7   33.   Any business that provides parking spaces must provide accessible parking
 8   spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
 9   Standards, parking spaces and access aisles must be level with surface slopes not
10   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
11   Standards, access aisles shall be at the same level as the parking spaces they serve.
12   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
13   required to be nearly level in all directions to provide a surface for wheelchair
14   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically,
15   built up curb ramps are not permitted to project into access aisles and parking
16   spaces. Id. No more than a 1:48 slope is permitted. Standards § 502.4.
17   34.   Here, the failure to ensure that accessible facilities were available and ready
18   to be used by Plaintiff is a violation of law.
19   35.   A public accommodation must maintain in operable working condition those
20   features of its facilities and equipment that are required to be readily accessible to
21   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
22   36.   Given its location and options, Plaintiff will continue to desire to patronize
23   the Business but he has been and will continue to be discriminated against due to
24   lack of accessible facilities and, therefore, seek injunctive relief to remove the
25   barriers.
26   37.   Upon being informed that this public place of accommodation has become
27   fully and equally accessible, Plaintiff will return within 45 days as a “tester” for
28   the purpose of confirming its accessibility.
                                                 8
                                            COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 9 of 10 Page ID #:9


 1                                     SECOND CLAIM,
 2         VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 3   38.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 4   above and each and every other paragraph in this Complaint necessary or helpful to
 5   state this cause of action as though fully set forth herein.
 6   39.    California Civil Code § 51 et seq. guarantees equal access for people with
 7   disabilities to the accommodations, advantages, facilities, privileges, and services
 8   of all business establishments of any kind whatsoever.               Defendants are
 9   systematically violating the UCRA, Civil Code § 51 et seq.
10   40.    Because Defendants violate Plaintiff’s rights under the ADA, they also
11   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code §
12   51(f), 52(a).) These violations are ongoing.
13   41.    Defendants’ actions constitute discrimination against Plaintiff on the basis of
14   their individual disabilities, in violation of the UCRA, Civil Code § 51 et seq.
15   42.    Plaintiff is informed and believes and thereon alleges Defendants have been
16   previously put on actual notice that its premises are inaccessible to Plaintiff as
17   above alleged. Despite this knowledge, Defendants maintain the Property and
18   Business in an inaccessible form.
19                                          PRAYER
20   WHEREFORE, Plaintiff prays that this court award damages provide relief
21   as follows:
22          1.     A preliminary and permanent injunction enjoining Defendants from
23   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
24   51 et seq. with respect to its operation of the Business and Subject Property; Note:
25   Plaintiff is not invoking section 55 of the California Civil Code and is not
26   seeking injunctive relief under the Disable Persons Act at all.
27          2.     An award of actual damages and statutory damages of not less than
28   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000
                                                 9
                                            COMPLAINT
     Case 5:19-cv-02017-DMG-SP Document 1 Filed 10/21/19 Page 10 of 10 Page ID #:10


 1    for each time he visits an establishment that contains architectural barriers that
 2    deny the Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco,
 3    Inc. (2005) 431 F.Supp.2d 1088, 1091.)
 4          3.     An additional award of $4,000.00 as deterrence damages for each
 5    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 6    LEXIS 150740 (USDC Cal, E.D. 2016);
 7          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 8    pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 9                                DEMAND FOR JURY TRIAL
10          Plaintiff hereby respectfully request a trial by jury on all appropriate issues
11    raised in this Complaint.
12

13    Dated: October 21, 2019         LAW OFFICES OF BABAK HASHEMI, ESQ.
14

15                                    By: /s/ Babak Hashemi, Esq.
                                              Babak Hashemi, Esq.
16                                           Attorney for Plaintiff
17

18

19
20

21

22

23

24

25

26

27
28
                                               10
                                           COMPLAINT
